2019 UT App 123



               THE UTAH COURT OF APPEALS

       THOMAS WILLIAMSON AND JENNIFER WILLIAMSON,
                       Appellants,
                            v.
       ANNE FARRELL, DAVE FARRELL, AND LAURA BLACK,
                        Appellees.

                            Opinion
                       No. 20180471-CA
                       Filed July 18, 2019

           Third District Court, Salt Lake Department
                 The Honorable Patrick Corum
                          No. 170902215

         Erik A. Olson and Kevin M. Paulsen, Attorneys
                         for Appellants
       J. Mark Gibb, Matthew J. Orme, and John R. Loftus,
                     Attorneys for Appellees

    JUDGE RYAN M. HARRIS authored this Opinion, in which
   JUDGE KATE APPLEBY concurred. JUDGE GREGORY K. ORME
                 concurred, with opinion.

HARRIS, Judge:

¶1      Having been publicly accused by his siblings of abusing
and stealing from their elderly mother, Thomas Williamson and
his wife Jennifer (collectively, Plaintiffs) filed suit seeking a
judicial declaration that they had not committed elder abuse or
violated any fiduciary duties toward Thomas’s mother. The
district court dismissed Plaintiffs’ claim, on the ground that
litigation between the parties was ongoing elsewhere and that
their dispute could be more efficiently handled there. Plaintiffs
appeal, and we reverse.
                       Williamson v. Farrell


                        BACKGROUND

¶2     Ruth Williamson (Mother) passed away in November
2016 at the age of ninety-one. At the time of her death, Mother
had been residing with Thomas 1 and Jennifer in Utah County,
Utah. Prior to her death, Mother had accumulated significant
assets, and had executed multiple estate planning documents
naming her six children (including Thomas) as beneficiaries of
her estate.

¶3     Shortly after Mother’s death, Thomas filed a petition in
Utah’s Fourth District Court (the Probate Action) seeking to
formally probate Mother’s estate and have himself appointed as
personal representative. Two of Thomas’s sisters—Anne Farrell
(Anne) and Laura Black (Laura), both of whom reside in
California—appeared in the Probate Action and filed an
objection to Thomas’s petition, alleging, among other things, that
Thomas had abused Mother during the time Mother resided
with him, and that he had engaged in various acts of self-dealing
with regard to estate-related matters. In their objection, they
made no mention of Jennifer. Their allegations of elder abuse
were initially vague, but Anne and Laura stated in their
objection that they were “compiling further evidence that
[Thomas] engaged in elder abuse” and that they were
“addressing that issue with California counsel toward the end of
pursuing a formal action in that regard.” A few weeks later,
Anne’s husband Dave Farrell (Dave) filed an affidavit in the
Probate Action; the district court in this case described that
affidavit as containing “numerous” and “specific” elder abuse
allegations against Thomas, but noted that Dave’s affidavit



1. As is our practice when parties share a last name or are part of
the same family, we sometimes refer to them by their first
names, with no disrespect intended by the apparent informality.




20180471-CA                     2               2019 UT App 123
                        Williamson v. Farrell


mentioned Jennifer only “in passing in a single paragraph” as
Thomas’s “wife.” 2

¶4     A few weeks later, on April 10, 2017, while the Probate
Action was pending, Anne and Laura—along with other
complainants—filed a lawsuit in California (the California
Action) against Thomas, Jennifer, and eleven other defendants.
The fifty-four-page complaint describes a litany of grievances
involving the entire Williamson family, only a part of which
involves allegations that Thomas and Jennifer engaged in elder
abuse against Mother. The complaint contains specific
allegations against Thomas, accusing him of stealing money
from Mother and mistreating her while she was in his care, but
contains only passing references to Jennifer, accusing her of
acting “jointly” with Thomas in some of the actions complained
of. Jennifer asked the California court to dismiss her from the
California Action for lack of personal jurisdiction, and the
California court agreed, dismissing all claims against Jennifer,
without prejudice to refiling elsewhere. The California Action
remains pending against Thomas; that court has not yet
determined whether Thomas breached any duties toward
Mother or her estate, or whether he abused her.

¶5      Given the pendency of the California Action, Anne and
Laura asked Utah’s Fourth District Court, acting as the probate
court, to dismiss or stay the Probate Action pending the outcome
of the California Action. The probate court refused to dismiss the
Probate Action, but did enter an order staying proceedings in the
Probate Action until the relevant issues in the California Action
were adjudicated. It reasoned that “having these matters

2. We reference the district court’s description of Dave’s affidavit
rather than the affidavit itself because, although the district court
described the affidavit in its ruling, we have been unable to
locate it in the record submitted to us on appeal.




20180471-CA                      3               2019 UT App 123
                       Williamson v. Farrell


adjudicated in California would avoid inconsistent results and
best serve judicial efficiency and the rights of the parties.” The
probate court’s determination to stay the Probate Action is not at
issue in this appeal and, as far as the present record reveals, the
Probate Action remains stayed, and no determination has yet
been made in that court regarding any abuse or breach of duty
on the part of Thomas or Jennifer.

¶6     On April 5, 2017, five days before the California Action
was initiated, Plaintiffs filed the instant lawsuit, a declaratory
judgment action seeking a judicial declaration that they “did not
commit elder abuse” against Mother or “violate any statutory or
common law duties owed” to her. Plaintiffs named as
defendants Anne, Laura, and Dave (collectively, Defendants). A
few months later, Defendants filed a motion asking the district
court to dismiss 3 or stay the case, in light of the fact that the
issues at the center of this declaratory judgment action were
being litigated in the California Action.

¶7      After an initial round of briefing and oral argument, the
district court scheduled a telephonic hearing for the purpose of
announcing a ruling, and during that telephonic hearing the
court announced that, after oral argument, it had located a
case—McRae & DeLand v. Feltch, 669 P.2d 404 (Utah 1983)—not
cited by the parties in their initial briefing, upon which it wanted
supplemental briefing. After the parties each filed supplemental
briefs addressing McRae, the district court issued a written ruling
granting Defendants’ motion for judgment on the pleadings, and

3. Because Defendants had already answered the complaint by
the time they filed their motion, the motion was styled as a
motion for judgment on the pleadings, filed pursuant to rule
12(c) of the Utah Rules of Civil Procedure, rather than a motion
to dismiss for failure to state a claim, filed pursuant to rule
12(b)(6) of the Utah Rules of Civil Procedure.




20180471-CA                     4                2019 UT App 123
                        Williamson v. Farrell


therefore did not make a decision regarding Defendants’ motion
to stay proceedings.


              ISSUE AND STANDARD OF REVIEW

¶8     Plaintiffs appeal the district court’s order granting
Defendants’ motion for judgment on the pleadings and
dismissing their declaratory judgment action. We review the
grant of a motion for judgment on the pleadings for correctness,
and will affirm “only if, as a matter of law, the nonmoving party
could not prevail under the facts alleged.” MBNA Am. Bank, NA
v. Williams, 2006 UT App 432, ¶ 2, 147 P.3d 536 (quotation
simplified). For purposes of our review, we “take[] the factual
allegations of the nonmoving party as true, considering such
facts and all reasonable inferences drawn therefrom in a light
most favorable to the nonmoving party.” Id. (quotation
simplified).


                            ANALYSIS

¶9      Courts generally have the duty and obligation to
adjudicate all of the cases that come before them. See Harvey v.
Ute Indian Tribe of the Uintah & Ouray Reservation, 2017 UT 75,
¶ 116, 416 P.3d 401 (Lee, J., concurring in part and dissenting in
part) (“When the parties file suit in a court that has both subject-
matter jurisdiction over the dispute and personal jurisdiction
over the parties, our courts have a general duty to exercise that
jurisdiction.”); cf. Colorado River Water Conservation Dist. v. United
States, 424 U.S. 800, 817 (1976) (stating that federal courts have a
“virtually unflagging obligation . . . to exercise the jurisdiction
given them”); Shopko Stores, Inc. v. Dutson, 911 P.2d 980, 981
(Utah 1995) (requiring small claims courts to “entertain claims
for relief meeting the explicit jurisdictional limits” established by
statute). As a rule, courts generally do not have the luxury of



20180471-CA                      5                2019 UT App 123
                       Williamson v. Farrell


opting not to, at least in some manner, decide the cases they are
assigned. The questions presented in this case are whether an
exception to this general rule exists for declaratory judgment
cases in Utah—that is, whether Utah judges have the option,
under certain circumstances, to refuse to decide certain properly-
filed declaratory judgment cases—and, if so, whether the district
court properly exercised that option here. After reviewing the
record in this case and applicable Utah Supreme Court case law,
we answer the first question in the affirmative, but the second
question in the negative, and therefore reverse.

¶10 For centuries, declaratory relief has been one type of
remedy that courts have considered themselves empowered to
provide. See, e.g., Robert T. Sherwin, Shoot First, Litigate Later:
Declaratory Judgment Actions, Procedural Fencing, and Itchy Trigger
Fingers, 70 Okla. L. Rev. 793, 799–802 (2018) (discussing the rise
of declaratory relief in American law); 26 C.J.S. Declaratory
Judgments §§ 1–2 (2019) (same). Under current Utah law, judicial
power to issue declaratory judgments has been codified in
Utah’s Declaratory Judgment Act (the Act), with our legislature
specifically providing that Utah district courts have “the power
to issue declaratory judgments determining rights, status, and
other legal relations” within their jurisdiction, and that a lawsuit
“may not be open to objection on the ground that a declaratory
judgment or decree is prayed for.” Utah Code Ann. § 78B-6-
401(1) (LexisNexis 2018). This judicial power to issue declaratory
judgments is broad, and is “not constitutionally restricted to
‘cases’ and ‘controversies.’” Miller v. Weaver, 2003 UT 12, ¶ 15, 66
P.3d 592.

¶11 Although the Act authorizes courts to issue declaratory
judgments, it does not contain provisions setting forth the
specific elements of a proper declaratory judgment claim; those
elements remain governed by common-law judicial decisions.
Indeed, although declaratory judgment actions are statutory in
nature, “[t]he courts are not a forum for hearing academic


20180471-CA                     6                2019 UT App 123
                       Williamson v. Farrell


contentions or rendering advisory opinions,” Baird v. State, 574
P.2d 713, 715 (Utah 1978), and therefore all actions “must meet
the requisite justiciable and jurisdictional requirements of any
action,” Boyle v. National Union Fire Ins. Co., 866 P.2d 595, 598
(Utah Ct. App. 1993). For these reasons, even after passage of the
Act, our supreme court has continued to “require four threshold
elements to be satisfied before” courts may “proceed with a
declaratory judgment action.” Miller, 2003 UT 12, ¶ 15. Those
four elements are: (1) there must be “a justiciable controversy”
presented for resolution; (2) the parties to the action must have
interests that are adverse; (3) the party seeking relief must have
“a legally protectible interest”; and (4) the issues presented must
be “ripe for judicial determination.” Id.

¶12 In this case, the district court determined that all four of
these “threshold elements” were met, and Defendants do not
challenge that determination on appeal. Therefore, we presume
for purposes of our analysis that all four threshold requirements
are indeed met here.

¶13 Despite determining that all four of the threshold
requirements were satisfied, the district court nevertheless
dismissed Plaintiffs’ lawsuit, and offered both statutory and
common-law reasons for doing so. First, it relied on section 404
of the Act, which provides that a district court “may refuse to
render or enter a declaratory judgment” if that judgment “would
not terminate the uncertainty or controversy giving rise to the
proceeding.” See Utah Code Ann. § 78B-6-404. Second, the court
relied upon common-law authority, including McRae & DeLand
v. Feltch, 669 P.2d 404 (Utah 1983), in dismissing the case on
efficiency grounds.

¶14 The statutory avenue for dismissal does not apply here.
Unlike the federal declaratory judgment statute, which bestows
upon federal judges broad discretion to refuse to enter
declaratory judgments, see 28 U.S.C. § 2201(a) (2012) (stating



20180471-CA                     7               2019 UT App 123
                         Williamson v. Farrell


generally that federal courts “may declare the rights and other
legal relations of any interested party seeking such declaration”
(emphasis added)), 4 the Act bestows such discretion on Utah
judges in only one narrow situation: when entry of the sought-
after declaration “would not terminate the uncertainty or
controversy giving rise to the proceeding,” see Utah Code Ann.
§ 78B-6-404 (stating that a “court may refuse” to enter a
declaratory judgment only where entry of such a judgment
would not terminate the controversy (emphasis added)). The
term “proceeding” is used here in the singular, indicating that it
refers to the specific declaratory judgment action at hand, and
not to any larger web of disputes between the parties; indeed,
that is how the term “proceeding” is used throughout the Act.
See id. §§ 78B-6-401, -403, -407, -411 (using the term “proceeding”
to refer to one declaratory judgment action). Thus, the Act
permits Utah judges to refrain from deciding declaratory
judgment actions only where entry of the sought-after
declaration would not end the controversy giving rise to the
specific lawsuit pending before them.

¶15 In this case, the district court took too broad a view of its
statutory authority to abdicate. It believed that the section 404
exception applied if entry of the sought-after declaration would



4. Because the language of the federal declaratory judgment act
affords federal judges wider discretion to decline to enter
declaratory judgments than does the language of the Act, federal
case law establishing the parameters of federal courts’ discretion
under the federal declaratory judgment act is of limited
usefulness here. See, e.g., Republic Ins. Co. v. Sinclair Oil Corp., 791
F. Supp. 278, 280 (D. Utah 1992) (analyzing the purposes of
declaratory actions under the federal statute, and using several
factors in determining “whether to allow a declaratory judgment
action to proceed”).




20180471-CA                       8                 2019 UT App 123
                        Williamson v. Farrell


not terminate all the underlying disputes encircling these
feuding parties, specifically grounding its ruling on a conclusion
that “a judgment in this case would not conclude the litigation in
the other cases.” While the court’s factual supposition is likely
correct, it was posing the wrong question. A Utah district court
is not statutorily empowered to decline to adjudicate a
declaratory judgment action merely because the sought-after
judgment would fail to establish global peace between the
parties. A Utah district judge is statutorily empowered, under
section 404, to dismiss an otherwise-properly-pled declaratory
judgment action only if the requested declaration would fail to
completely resolve the controversy giving rise to the specific
lawsuit pending in that judge’s court. See, e.g., Miller, 2003 UT 12,
¶ 27 (concluding that a declaration about whether the defendant,
a school teacher, had violated certain statutes and regulations
would not “terminate the uncertainty or controversy between”
the parties—and, indeed, would “proliferate rather than resolve
controversy”—because the court lacked the “authority to fire”
the defendant or “order the school board” or the “State Board of
Education” to do so, and regardless of any declaration the court
might issue, the defendant “would remain a teacher, students
would continue to take her classes, and the school board would
remain free to refuse action on [the] plaintiffs’ complaints.”
(quotation simplified)).

¶16 In this situation, the requested declaratory judgment
would indeed completely resolve the controversy giving rise to
the specific “proceeding” pending before the court. That
controversy concerns whether Plaintiffs abused or breached any
duties toward Mother; in their complaint, Plaintiffs sought a
declaration that they did not abuse or breach any duties toward
Mother. A declaration to that effect may not have resolved every
dispute within the Williamson family, or even all of the matters
at issue in the California Action and the Probate Action, but it
certainly would have effectively disposed of the controversy




20180471-CA                      9               2019 UT App 123
                        Williamson v. Farrell


underlying the “proceeding” pending before the court.
Accordingly, there was no basis, pursuant to section 404, for the
district court to decline to hear the case.

¶17 Nevertheless, district courts retain common-law authority
to dismiss declaratory judgment actions, even apart from their
authority set out in section 404 of the Act. Despite the Act’s
codification, common-law pronouncements still play a role in
governing a district court’s handling of declaratory judgment
actions. See, e.g., id. ¶ 15 (setting forth four “threshold elements”
for declaratory judgment actions, which elements do not appear
anywhere in the Act). And our supreme court has, on at least
two occasions, taken note of a district court’s common-law
authority to dismiss declaratory judgment actions. In McRae, the
court stated as follows:

       Generally, jurisdiction of a declaratory judgment
       action will not be entertained if there is pending at
       the time of the commencement of the declaratory
       action another action or proceeding to which the
       same persons are parties, in which are involved
       and may be adjudicated the identical issues that
       are involved in the declaratory action.

McRae & DeLand v. Feltch, 669 P.2d 404, 405 (Utah 1983)
(quotation simplified). The court noted that the rationale behind
this rule “is to prohibit piecemeal litigation . . . and to prevent
the needless proliferation of litigation.” Id. In the years since
McRae, our supreme court has reaffirmed that opinion’s holding
and reasoning. See, e.g., Hercules, Inc. v. Utah State Tax Comm’n,
1999 UT 12, ¶ 5, 974 P.2d 286. Thus, in cases where the same
matters at issue in the declaratory judgment action are being
litigated between the same parties in another action that was
pending at the time the declaratory action was filed, Utah
district courts retain discretion—grounded in the common law—




20180471-CA                     10               2019 UT App 123
                       Williamson v. Farrell


to dismiss declaratory judgment actions in the name of efficiency
and judicial economy.

¶18 This case, however, does not present a proper situation
for exercise of that common-law discretion, because two of the
factual prerequisites necessary for exercise of that discretion are
absent. The parties to the declaratory judgment action are—
currently—not the same as the parties to either the California
Action or the Probate Action. Jennifer has never been a party to
the Probate Action, nor has she filed any papers in connection
with that action. In the California Action, Jennifer was originally
sued and accused of conspiring with her husband to abuse and
steal from Mother. The California court eventually determined,
however, that Jennifer was not subject to personal jurisdiction in
California, and thus could not constitutionally be haled into
court there. The claims against her were dismissed, but without
prejudice to refiling in a proper forum. Thus, the claims against
Jennifer remain live, in the sense that they could be refiled
against her at any time in another location, and Jennifer—a Utah
resident—chose to avail herself of Utah’s Declaratory Judgment
Act to file a lawsuit in the forum of her choice to preemptively
adjudicate those claims. We discern nothing improper about
Jennifer filing a declaratory judgment action under these
circumstances.

¶19 The district court sidestepped this issue on the strength of
its conclusions that “the allegations against [Jennifer] are
virtually indistinguishable from and inextricably intertwined
with those made against her husband,” and that “a finding in
either the [Probate Action] or the [California Action] that
[Thomas] had not engaged in acts of elder abuse would
necessarily include his wife as well.” There is undoubtedly a
close factual relationship between the allegations against Jennifer
and at least some of the allegations against Thomas. But while a
decision in the Probate Action or the California Action in favor
of Thomas would (as a practical matter) likely clear Jennifer too,


20180471-CA                    11               2019 UT App 123
                         Williamson v. Farrell


the opposite is not true: a decision in one of the other cases
against Thomas would not necessarily serve to either implicate or
clear Jennifer.

¶20 But these issues obscure the more significant point in this
case: Jennifer cannot be constitutionally compelled to litigate
these issues in California, and she is entitled to have them
litigated in a different forum. She has chosen Utah as the forum
in which she would like those issues adjudicated, and her
lawsuit is properly pled under the Act. The section 404 exception
does not apply, because a grant of her requested relief would
dispose of the controversy giving rise to the proceeding, and the
common-law exception does not apply either, because there is
currently no other pending case in which both (a) Jennifer is a
party and (b) the relevant issues are being litigated. Jennifer is
entitled to continue with her properly-pled lawsuit for
declaratory relief regarding the live claims looming over her.
The district court’s decision to close the courthouse door to
Jennifer under these circumstances was improper.

¶21 But even if Thomas were the only plaintiff in the
declaratory judgment action, outright dismissal in deference to
the California Action would still be improper, because another
McRae prerequisite—that the California Action be filed first—is
not satisfied here either. In McRae, our supreme court stated that
a pending declaratory judgment action could be dismissed only
when “there is pending at the time of the commencement of the
declaratory action” a separate action involving the same parties
and the same issues. McRae, 669 P.2d at 405 (quotation
simplified). The California Action was not pending at the time of
the commencement of the declaratory judgment action; it was
filed five days later. The district court did not find the five-day
difference dispositive, and declined to employ “a rote
application of a ‘first-to-file’” calculation. But a first-to-file metric
is the touchstone set forth by McRae, and we are of course bound
to follow our supreme court’s pronouncements.


20180471-CA                       12                2019 UT App 123
                       Williamson v. Farrell


                         CONCLUSION

¶22 At some level, we sympathize with the district court’s
frustration that Thomas and his siblings seem to be using
more than their share of judicial resources in at least two
states. But this case does not present one of the rare instances in
which a Utah court is empowered to entirely refuse to adjudicate
a case pending before it. The district court’s action dismissing
Plaintiffs’ case was improper and unfair, especially to
Jennifer, and not supported by either the Act or common-law
authority.

¶23 We therefore reverse the district court’s order dismissing
Plaintiffs’ declaratory judgment action, and remand the matter
for further proceedings. On remand, the district court may, upon
motion, consider other options, including whether it should stay
Plaintiffs’ action—either partially or entirely—pending the
outcome of the actions pending elsewhere.


ORME, Judge (concurring specially):

¶24 I concur in most of the analysis in the court’s opinion but
part ways with my colleagues when it comes to the appropriate
recourse on remand. In the lead opinion’s Conclusion, the
implication is that any number of resolutions by the district
court might be in order. I respectfully beg to differ.

¶25 The crux of the complaint for declaratory relief, which my
colleagues agree was properly filed in Utah, is that Plaintiffs,
Utah residents, did not commit elder abuse under the laws of
Utah in connection with acts that occurred wholly within Utah
while Mother resided in Utah. Not to put too fine a point on it,
but in no sense is this California business, although California is
appropriately concerned with issues concerning property
located there. This is Utah business, pure and simple.



20180471-CA                    13               2019 UT App 123
                      Williamson v. Farrell


¶26 I am hard-pressed to see that any resolution on remand
would be appropriate but this one: The Utah district court
should proceed to adjudicate this action properly brought and
properly pending before it. Duplication of judicial effort is of
course to be avoided, and to the extent that resolution of the
issues pending in the subsequently-brought California Action
turns on whether Plaintiffs abused Mother, it is the California
court that should defer to Utah’s resolution of that issue—not
the other way around.




20180471-CA                   14              2019 UT App 123